Citation Nr: 0206605
Decision Date: 06/20/02	Archive Date: 08/16/02

DOCKET NO. 99-20 014A              DATE JUN 20, 2002

On appeal from the Department of Veterans Affairs-(VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for the claimed residuals of a
left upper lobe lobectomy.

REPRESENTATION 

Appellant represented by: American Ex-Prisoners of War, Inc.

ATTORNEY FOR THE BOARD 

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to November
1972.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal from a March 1999 rating decision by the RO.

This case was before the Board in January 2001 when it was remanded
for further development of the record.

Furthermore, the Board notes that the issues initially certified as
being on appeal include that of service connection for an acquired
psychiatric disability and entitlement to an increased rating for
the service-connected fungus infection of the hands and feet.
However, the veteran, through his representative, had specifically
identified these as being "erroneous issues." Consequently, neither
issue is in appellate status at this time.

FINDINGS OF FACT

1. All available evidence and information necessary for an
equitable disposition of the issue decided herein has been
obtained.

- 2 -

2. The veteran is not shown to have manifested a lung disorder in
service or for many years thereafter.

3. The veteran is shown to have been treated for cryptococcosis of
the left lung in 1994 when he underwent a left upper lobe
lobectomy.

4. The veteran cryptococcosis of the left lung is not shown to have
been due to any event in service or have been caused or aggravated
by the service-connected fungal infection of the hands and feet and
onychomycosis of the fingernails and toenails.

CONCLUSION OF LAW

The veteran's residuals of the left upper lobe lobectomy are due to
disease or injury that was incurred in or aggravated by service;
nor may they be presumed to have been due to Agent Orange exposure
that was incurred in service: nor are they proximately due to or
the result of service-connected disability. 38 U.S.C.A. 1110, 1112,
1113, 1131, 1137, 5107(b), 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
3.303, 3.307, 3.309, 3.310(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A careful review of the service medical records shows that the
veteran was treated for onychomycosis, tinea corporis, and tinea
versicolor. Other than complaints of chest pain in November 1971
and treatment for an upper respiratory infection in January 1958,
there is no evidence showing a respiratory disability during
service, including the veteran's separation examination in November
1972.

- 3 -

In February 1975, the veteran underwent a VA examination. The
veteran had complaints of having "chest problems" and difficulty
breathing. A chest x-ray study was found unremarkable, and the
veteran was diagnosed as having a fungal infection of the right
hand and both feet associated with onychomycosis.

During a November 1979 VA examination, the veteran underwent a
chest x-ray study, which was reported to be unremarkable.

The VA treatment records, dated January 1994 through April 2000,
show that the veteran underwent a left upper lobe lobectomy and was
treated for complaints of shortness of breath thereafter.
Specifically, in February 1994, the veteran underwent a left upper
lobe lobectomy after a nodule was found on a routine chest x-ray
study. The surgical pathology report diagnosed the veteran as
having Cryptococcus.

Following the February 1994 surgery, the veteran underwent a
maximal exercise tolerance test. The veteran achieved maximum heart
rate and had no complaints of ischemia or chest pain. In an April
1996 treatment note, the veteran had complaints of having chronic
chest wall pain. Furthermore, a VA examiner reported in July 1996
that the veteran suffered from onychomycosis, possibly related to
the Cryptococcus.

Additionally, in August 1996, the veteran had complaints of having
pain in his left chest, "vaguely" related to the left lobectomy
scar. The examiner reported no other discomfort and noted that the
"pain [was] more in Lt 5th intercostal type than at the scar."
Vague chest pain was diagnosed.

In November 1997, the veteran was diagnosed as having bronchitis,
and in March 1998, he had complaints of chest pain. His pulmonary
function tests performed in May 1998, revealed a moderate
restrictive ventilating defect. Furthermore, in February 2001, the
veteran had complaints of having a cough, shortness of breath,
tightness in the left chest and lightheartedness.

- 4 -

In an undated letter, a retired VA physician stated that he had
been the veteran's primary physician. Following the veteran's
surgery, Dr. Khan stated that the veteran showed significant
morbidity in the form of chest pain at the surgery site, etiology
unknown. Dr. Khan also reported that the veteran's lesion, which
required the lobectomy, was fungal in origin.

In February 1999, the veteran underwent a VA respiratory
examination. The veteran had complaints of having a scant,
nonproductive cough, minor discomfort in the left chest area and
increasing shortness of breath, to include difficulty dressing,
walking fast on a flat surface, climbing stairs and showering.

The VA examination revealed that the chest moved with equal
excursion left and right, somewhat restricted bilaterally and
percussion was generally resonant throughout, with no rales. The
veteran had no clubbing or edema and his color was good. His
pulmonary function rests revealed a restrictive pattern of
breathing consistent with the partial loss of the left lung. A
chest x-ray study revealed an elevation of the left hemidiaphragm
and blunting of the left costophrenic angle. The examiner further
stated that the changes in the left base were chronic, though some
degree of an acute process could not entirely be excluded.

Likewise, in February 1999, the veteran also underwent a
dermatology examination. The veteran was again diagnosed as having
tinea pedis bilaterally with severe chronic tinea unguium. and
severe tinea unguium in the nails of the hands bilaterally.

In May 2001 the veteran underwent another VA examination. The
veteran had complaints of having intermittent shortness of breath,
even upon rest, chest pain, and an inability to sleep on his left
side.

Upon examination, the VA examiner noted tenderness at the bottom of
the scar and full range of motion to deep breathing. The chest was
clear to percussion and

- 5 -


auscultation, and the veteran did not become short of breath when
breathing for examination.

His pulmonary function tests reported no obstructive lung defect,
and without further detailed pulmonary testing, this was
interpreted as an insignificant response to bronchodilator. The
examiner diagnosed the veteran as having "cryptococcosis" of the
left upper lobe and tinea unguium of the hands and tinea pedis of
the feet.

In conclusion, the VA examiner stated that, in regard to the
connection between the service-connected fungus and the
Cryptococcus, the "infections [were] not at all related. They
[were] totally different types of fungus. One fungus in the hands,
there [was] no relationship to the fungal infection in this
patient's lung."

Analysis

Initially, the Board notes that there has been a significant change
in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000), which contains revised notice provisions, and additional
requirements pertaining to VA's duty to assist. 38 U.S.C. 5102,
5103, 5103A, and 5107 (West Supp. 2002).

The new law applies to all claims filed on or after the date of the
law's enactment, as well as to claims filed before the date of the
law's enactment, and not yet finally adjudicated as of that date.
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7,
subpart(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000
(2000).

In this case, the veteran has had an opportunity to submit evidence
to support his claim on appeal in light of the above-noted change
in the law. Accordingly, the Board determines that the change in
the law does not preclude the Board from

- 6 -

proceeding to an adjudication of the veteran's claim without
further developing the claim, as the requirements of the new law
and regulations have essentially been satisfied.

In this regard, the Board notes that this case was remanded by the
Board in accordance with this change in law in January 2001, and by
virtue of the August 1999 Statement of the Case and October 2001
Supplemental Statement of the Case issued during the pendency of
the appeal, the veteran and his representative have been advised of
the law and regulations governing his claim, and has been given
notice of the information, medical evidence, and/or lay evidence
necessary to substantiate the claim.

The RO also has made reasonable efforts to obtain relevant records
adequately identified by the veteran; in fact, it appears that all
available evidence identified by the veteran has been obtained and
associated with the claims folder. Moreover, the veteran underwent
a VA examination in conjunction with this appeal.

Hence, adjudication of this appeal, without another remand to the
RO for specific consideration of the new law, poses no risk of
prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App.
384, 394 (1993). The claim is ready to be considered on the merits.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 (West 1991).

The regulations also provide that service connection may be granted
for any disease diagnosed after discharge when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (2001).

Furthermore, service connection may be granted for a disability
that is proximately due to or the result of a service-connected
disease or injury. When service connection is thus established for
a secondary condition, the secondary condition shall be considered
part of the original condition. 38 C.F.R. 3.310(a).

- 7 -

In granting service connection, when there is an approximate
balance of positive and negative evidence regarding any issue
material to the determination of a matter, VA shall give the
benefit of the doubt to the claimant. 38 U.S.C.A. 5107 (West Supp.
2002).

In addition, a veteran, who, during active military, naval or air
service, served in the Republic of Vietnam during the Vietnam era
and has one of the diseases listed at 3.309(e), shall be presumed
to have been exposed during such service to a herbicide agent,
unless there is affirmative evidence to establish that the veteran
was not exposed to any such agent during that service. 38 C.F.R.
3.307.

If a veteran was exposed to an herbicide agent during active
military, naval, or air. service, the following diseases shall be
service-connected if the requirements of 3.307(a)(6) are met, even
though there is no record of such disease during service: chloracne
or other acneform diseases consistent with chloracne, Hodgkin's
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and
subacute peripheral neuropathy, porphyria cutanea tarda, prostate
cancer, respiratory cancers, and soft- tissue sarcoma. 38 C.F.R.
3.309(e).

In the present case, while the Board presumes that the veteran was
exposed to herbicide agents while serving in Vietnam, Cryptococcus,
or any fungal infection, is not one of the presumptive diseases
under the regulations. Likewise, there is no competent evidence
linking the veteran's service-connected fungal infection or the
Cryptococcus to any herbicide exposure. Therefore, under 3.309(e),
service connection for residuals of a left upper lobectomy is not
warranted.

In addition, the evidence does not indicate that the veteran's
residuals of a left upper lobectomy due to the Cryptococcus were a
direct result of the veteran's military service. Although the
veteran's service medical records show complaints of chest pain and
treatment for an upper respiratory infection, this is the only
instance of such respiratory problems, with no diagnosis pertaining
to the Cryptococcus or other lung disease.

-8-

Likewise, the veteran's separation examination in November 1972,
does not report, nor does the veteran indicate, any respiratory
symptoms or disability. In fact, there is no evidence of treatment
for a respiratory disability until 1994, over twenty years
following service.

Furthermore, the medical evidence does not demonstrate that the
veteran's residuals of a left upper lobectomy due to Cryptococcus
is proximately due to or the result of the veteran's service-
connected fungal infection. Even though a VA physician stated in
July 1996 that the veteran suffered from onychomycosis, "possibly"
related to the Cryptococcus, the Court has held that medical
opinions that are speculative, general or inconclusive in nature
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33
(1993). Similarly, the letter from the veteran's former VA doctor
stated that the chest pain the veteran felt at the surgery site had
an "enigmatic" etiology.

The May 2001 VA examiner diagnosed the veteran as having
"cryptococcosis" of the left upper lobe and tinea unguium of the
hands and tinea pedis of the feet. The examiner specifically opined
that the "infections [were] not at all related. They [were] totally
different types of fungus. One fungus in the hands, there [was] no
relationship the fungal infection of this patient's lung."

Therefore, the Board finds, as the preponderance of the evidence is
against the claim, that the residuals of the left upper lobectomy
due to Cryptococcus were not due to disease or injury in service or
proximately due or the result of the service- connected fungal
infection of the hands and feet and onychomycosis of the
fingernails and toenails.

In conclusion, since the preponderance of the evidence is against
the claim, the benefit of the doubt doctrine does not apply. 38
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

9 -

ORDER

Service connection for the residuals of a left upper lobe lobectomy
is denied.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you. 

- 10 -




